Citation Nr: 1736144	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-34 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder not otherwise specified (NOS), depressive disorder NOS and major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1968 to October 1972 and in the United States Marine Corps from April 1975 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing in June 2014.  The transcript is of record.

This case was previously remanded in November 2014, October 2015, and May 2016.  It has returned for adjudication.


FINDING OF FACT

The preponderance is against the finding that the Veteran has or has had a diagnosis of PTSD as a result of an in-service stressor; and, there was no verifiable stressor or in-service event or injury that otherwise caused an acquired psychiatric disorder.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for PTSD has unique evidentiary requirements.  It generally requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

"It is the veteran's 'general evidentiary burden' to establish all elements of his claim."  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  VA "is required to reject a disability claim if the claimant fails to put forth sufficient evidence showing that he suffered an injury or incurred a disease during service."  Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The Veteran's service treatment records (STRs) from his period of time in the Air Force did not reflect treatment for or a diagnosis of a chronic psychiatric condition.  At his September 1972 separation examination, the Veteran denied having any psychiatric problems and the examiner found that the Veteran was normal psychiatrically.  He also denied psychiatric problems in June 1973 and April 1975, which was during his entrance examination for the Marine Corps.

An April 1976 medical note related a history of alcohol abuse.  A September 1976 medical note commented that the Veteran's life was in "a state of confusion" and that the Veteran did not "want to admit it, but he knows he has a problem."  The note concluded "R/O Alcoholism".  At his December 1976 Marine Corps separation examination, the examiner noted a normal psychiatric evaluation.

A November 2003 mental health note noted that the Veteran had been in prison since 1991 for drugs.  The Veteran presented for substance abuse treatment.

A June 2004 mental health note indicated that the Veteran had a history of alcohol and marijuana usage.  The Veteran reported not having been treated for psychological or emotional problems in the past, and as having no psychological or emotional problems during the past 30 days.  The Veteran claimed a history of depression, anxiety, and trouble with concentrating, understanding, remembering, and controlling violent behavior.  

In an August 2004 mental health note, the Veteran was diagnosed with alcohol dependence and cannabis dependence.  A past history of amphetamine abuse was noted as was anxiety NOS, mild, with insomnia.  The Veteran's treatment was terminated due to several months of no-shows for appointments.

The Veteran was seen again in November 2007 at a homeless veterans stand down.  The social worker selected alcohol abuse, drug abuse, and mood disorder as the diagnoses for the Veteran.  

At a November 2007 primary care visit, the Veteran reported nightmares of dead bodies from the war.  He stated that this reminded him of the military when he loaded a truck with dead bodies.  The doctor listed these complaints under the category "PTSD" and stated "will refer for evaluation of a psycho-somatic disorder" and started a trial of amitriptyline.  

In December 2007 the Veteran was discharged from the mental health outpatient program for failure to comply with his treatment contract.  The Veteran had been treated for alcohol dependence, cannabis dependence, past history of amphetamine abuse, anxiety disorder, NOS, mild with insomnia.  

The Veteran met with a mental health doctor in December 2007.  The doctor noted that the Veteran wished to remain in the program and his main goal was vocational rehabilitation.  The doctor diagnosed alcohol dependence, continuous and cannabis abuse, unspecified.  

The Veteran had a mental health "initial visit" in April 2008.  The Veteran reported that he had to load and ride in part of a plane with body bags.  He also reported that while refueling a plane he saw a propeller take off someone's head.  He then again had to transport body bags.  He stated that he witnessed an accident in which someone was killed in a gruesome manner.  The Veteran stated that he dealt with traumatic events by drinking heavily and isolating.  He said that he was drinking heavily one night and shot out street lights thinking that they were enemy helicopters.  He continued to have problems after he was discharged early.  He reported continued usage of alcohol and cannabis.  The doctor diagnosed the Veteran with PTSD, depressive disorder NOS, cannabis dependence, and alcohol abuse.  

In September 2008 the Veteran wrote VA stating that he had PTSD from when he loaded, stacked, and unloaded body bags for flights home.

The Veteran was examined by a new doctor in September 2008.  The Veteran reported having flashbacks to Vietnam, but could not identify triggers.  The Veteran reported that his mood had improved.  The doctor diagnosed PTSD, alcohol dependence, and cannabis dependence.  

In January 2009 the Veteran reported that his girlfriend had broken up with him and that he felt depressed.

In February 2009 the Veteran reported getting back together with his girlfriend and was feeling better.

In May 2009 the Veteran broke up with his girlfriend and felt extremely depressed.  

In November 2010, the Veteran reported for a mental health triage.  The Veteran reported that he was not in hostile fire while in service.  The Veteran denied alcohol and drug use, but this remained a concern of the social worker.

Also in November 2010 he had an outpatient doctor visit.  The Veteran had not been seen by the clinic since late 2009.  He reported drinking heavily and that he "lost it" after the death of an aunt.  

In an April 2011 mental health report, the Veteran stated that he had been sober for "many years".  

In May 2011 the Veteran reported that he loaded body bags into flights home from Vietnam.  He also reported that he was on the flight line when a crewmember had his head removed by a propeller.  The Veteran stated that two crew members were playing around and one was pushed into a C-130.  

In an October 2011 mental health outpatient visit, the Veteran's diagnoses were identified as PTSD, major depressive disorder (MDD), alcohol dependence and cannabis abuse.

In a February 2013 mental health medication management note, the Veteran stated that he was anxious in relation to his disability hearing.  He stated that when he first got back from Vietnam he had a psychotic break when living in Oceanside, California.  He was shooting at the lights and put in jail.  He stated that he did not remember doing anything like that.  

In a March 2013 consultation request, the form stated "yes" for the question "PTSD as defined by DSM-IV is the primary psychiatric diagnosis".  

In a January 2014 mental health physician's assistant note, the Veteran reported having trouble with his PTSD due to the recent unexpected death of two family members.  

In an October 2014 mental health psychotherapy note, the Veteran reported that his nightmares were worse.  He stated that he re-experienced traumatic observances from the military and that he believes his symptoms were triggered by his ex-girlfriend.

In a March 2015 mental health physician's assistant note, the Veteran reported a depressed mood due to a string of recent deaths.  He denied using alcohol or drugs.  The physician's assistant noted that "[b]ased upon DSM-5 criteria, 66M with PTSD with depressive symptoms due to recent losses."  

The Veteran was afforded a VA examination in May 2015.  The examiner opined that the Veteran's symptoms did not meet the definition for PTSD under either DSM-IV or DSM-5.  The examiner noted that the Veteran reported vague and inconsistent accounts of his stressors.  The examiner noted concerns about the Veteran's level of effort on tasks and his reliability as a historian.  The Veteran had inconsistencies in his drug and alcohol reports and PTSD like symptoms did not appear until 2008.  The examiner opined that the Veteran's symptoms did not warrant an overall diagnosis under DSM-5.  

At the 2015 VA examination, the Veteran reported never having used illegal substances and denied the current use of alcohol.  He reported being incarcerated for being in the wrong place at the wrong time.  The Veteran stated that what bothered him the most currently was "not being able to have a real reasonable relationship."  

The examiner opined that the Veteran did not meet criteria B-H for PTSD.  

The Veteran was afforded another VA examination in July 2016.  The Veteran was diagnosed with alcohol use disorder, in remission and unspecified mental disorder.  The examiner opined that the alcohol use disorder was not related to service as the Veteran's alcohol use persisted for years without co-occurring mental health conditions.  The examiner further opined that the Veteran's unspecified mental disorder was less likely than not the result of service.  The Veteran's history did not support the presence of a chronic condition.  The Veteran described periods of success with intermittent trouble related to alcohol use, marital trouble, and anger problems.  

The examiner also opined that the Veteran's history was not consistent with a trauma-related disorder as the trauma-related symptoms did not appear to have had an influence on the Veteran's history.  The Veteran did not want to "deal with the pressure of life." His anger was triggered by things he "does not agree with."  The examiner found that the Veteran's behaviors were driven by choice and a lack of adequate coping resources, not trauma.  The Veteran reported that he was heading towards marriage and had been sober for three years despite multiple life stressors.  The information did not support trauma, but supported the need for mental health support while the Veteran sought to maintain sobriety.  The Veteran's inconsistent reports made a more reliable diagnosis not possible.  

The Veteran stated that he was most bothered by "my state of mind, my back, finances."  When asked what made him anxious he answered "Pressures. Certain things that happen that just give me anxiety."  

In January 2017, a report from the Defense Personnel Records Information Retrieval System (DPRIS) reported that the histories from the Veteran's unit January 1971 through March 1971 did not discuss or report a C-130 propeller accident.  Further correspondence expanded that search to flight line incidents from November 1971 to December 1972.  No flight line incidents resulting in a fatality were found.

In a March 2017 DPRIS response, the service reported that the Veteran's unit history for January 1969 through June 1969 were negative for members being exposed to body bags or caskets.  

The weight of the evidence is against a finding that the Veteran has or had PTSD.  The Veteran has had a diagnosis of PTSD in his history, but these diagnoses have been conclusory and have never explained how the Veteran satisfied the diagnostic criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  By contrast, both VA examinations have concluded that the Veteran does not have and has not had PTSD and each have provided explanation.  The second VA examination in particular identified the symptoms that the Veteran had and explained that they were not symptoms indicative of a trauma response.  In addition, both examiners noted multiple missing diagnostic criteria required for a PTSD diagnosis.  Without a diagnosis, service connection for PTSD cannot be established.  Brammer, 3 Vet. App. at 225.

Even if the Veteran had a diagnosis of PTSD, however, service connection would still be inappropriate because the Veteran's stressors have not been verified.  DPRIS has returned negative investigative reports for both the Veteran's claimed service member death and the Veteran's claimed handling of body bags.  At most the Veteran may have anecdotally seen body bags, but anecdotes are not verifiable stressors.  See Cohen v. Brown, 10 Vet. App. 128, 134   (1997) ("Anecdotal incidents, although they may be true, are not researchable. In order to be researched, incidents must be reported and documented.").  Without verification of a stressor, PTSD cannot be established.  See Doran v. Brown, 6 Vet. App. 283, 288-89   (1994).

There are certain circumstances in which the Veteran's own statements could establish a stressor.  But as the Veteran's stressors did not relate to combat or the fear of hostile military action, these exceptions do not apply to this case.  

The Veteran was also diagnosed with alcohol use disorder; however, even if incurred in service, VA regulations state that alcohol abuse "shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed."  38 C.F.R. §  3.301(d).  Thus service connection cannot be established for alcohol use disorder.

The Veteran has had other diagnoses noted in his file, including mood and depressive disorders and anxiety disorders.  The first examiner opined that the Veteran did not have these other disorders, whereas the second examiner opined that the Veteran may have a mental disorder, but that inconsistent reporting made it difficult to state what that disorder could be.  

Assuming without deciding that the Veteran has some form of depression or anxiety disorder, the Veteran would still need an in-service event and a nexus to that event.  The record is essentially silent with respect to documented complaints, treatment, or diagnosis of any psychiatric disorder in service or for many years thereafter.  Any assertion that the Veteran has made with respect to chronic psychiatric symptoms since service is not only not supported by the record but even contradicted by the Veteran during the course of the appeal and his history of treatment for alcohol abuse.  

The Veteran has testified to and previously stated that he loaded body bags returning from Vietnam and that he saw someone decapitated on the flight line.  Responses from DPRIS, however, indicated that the Air Force did not have any records of the Veteran's unit handling body bags or of someone dying on the flight line.  It is also noted that the medical records indicate that the Veteran has inconsistently reported other historical issues, such as stating that he drank heavily after his Aunt's death but then reporting months later that he had not drank for years.  The historical accuracy of the report therefore cannot be credited, and an in-service event has not been established.

In addition, the nexus requirement of Shedden element (3) cannot be established.  The Veteran did not seek treatment of any kind for several decades.  This weighs against service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  In addition, the medical records and examinations reported that the Veteran was not affected by service, but from more immediate problems such as personal relationships, deaths of friends and family, finances, and the Veteran's state of mind.  The second VA examiner opined that the Veteran's other mental disorder was not related to his service.  These factors further weighs against service connection.  

The Veteran has indicated that he believes that his mental disorder relates to his experiences in service.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of whether the Veteran's depression and anxiety are related to his military experiences falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Psychiatric disabilities are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The weight of the evidence is against a finding of nexus and service connection.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for an acquired psychiatric disorder must therefore be denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder NOS, depressive disorder NOS and major depressive disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


